Case 3:20-mj-14024-ZNQ Document 13 Filed 12/07/20 Page 1 of 1 PagelD: 25

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
*
v. * CRIM. NO, 29-14024 (ZNQ)
#
CARL MORGAN .
oh oft ho ok

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
In accordance with Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
The proceeding(s) held on this date may be conducted by:

Lv Video Teleconferencing

 

 

 

 

|_| Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
[| The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[] Other:

a Ree
Date:12/7/2020 € ape \

Hfo ble Zahid N. Quraishi
United States Magistrate Judge
